Citation Nr: 1311284	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  09-23 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for leishmaniasis.

2.  Entitlement to service connection for atypical chest pain.

3.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1986 and from January 1991 to December 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran appeared and testified at a personal hearing in January 2013, before the undersigned Veterans Law Judge.  The Veteran also testified at a formal RO hearing in September 2010.  Transcripts of both hearings are contained in the record.

The  issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for vertigo has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the claim is referred to the AOJ for appropriate action.  


FINDING OF FACT

In September 2010, during a formal RO hearing, the Veteran withdrew his appeal of his claim for a compensable rating for left ear hearing loss.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met concerning his claim for a compensable rating for left ear hearing loss.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative in writing, or on the record during a hearing.  38 C.F.R. § 20.204. 

In September 2010, after perfecting his appeal through the submission of a VA Form 9, the Veteran testified during a personal hearing that he wanted to withdraw the claim for an increased evaluation for his service-connected left ear hearing loss.  The statement is sufficient to represent a withdrawal of the Veteran's appeal for a compensable disability rating for left ear hearing loss.  Thus, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeal on the withdrawn claim.  The claim must therefore be dismissed.


ORDER

The claim of entitlement to an initial compensable rating for left ear hearing loss is dismissed.


REMAND

Unfortunately, a remand is required in regards to the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Leishmaniasis

The Veteran served in Turkey in April and May of 1991, and was exposed to Leishmaniasis.  The Board notes that many of the Veteran's service treatment records are missing, specifically treatment records after 1991.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran reports that in 1996 he was participating as a control for a skin test called the Montenegro skin test, for Leishmaniasis.  While his test was supposed to be negative, he reports that his skin test came back positive, and that the positive reaction was quite evident.  The Veteran is a physician.  He states that following the skin test, he underwent a biopsy and the histology showed lymphocytic infiltration characteristic of a positive skin test.  He states that he was given a second skin test, which was also positive, and had a second biopsy performed.

During his January 2013 hearing, the Veteran indicated his belief that his eczema "is a byproduct of his Leishmaniasis."  He also testified that he never suffered from ulcers or had any other symptoms of Leishmaniasis other than the positive skin test in service.  He reported he has never had treatment for Leishmaniasis, and it has remained asymptomatic.  He has argued that, though it is asymptomatic, with a lowered immune system he could experience symptoms of Leishmaniasis.  He has also argued that his eczema is related to his Leishmaniasis and that he has two biopsy scars due to his Leishmaniasis.  The Veteran's biopsies occurred during service, and that any scars present as a result should be considered for service connection even if his appeal of entitlement to service connection for Leishmaniasis would otherwise fail for lack of a current disability.

In April 2012, the Veteran was afforded a VA Gulf War examination.  As a preliminary matter, the Board has considered if the Veteran's disabilities are manifestations of an undiagnosed illness due to active service in the Persian Gulf.  Service connection may be granted to any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asian Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Veteran's service records document that he received the Southwest Asia Service medal, however, he has indicated that this service was restricted to Turkey.  38 C.F.R. § 3.317(e)(2) specifically defines the Southwest Asia theater of operations and does not include Turkey in the designated geographic area.  Therefore, the provisions of 38 C.F.R. § 3.317 are not for application in this case.

The Gulf War examination noted that a complete blood count in April 2012 showed normal white blood cell counts with normal differential count.  While the examiner noted the Veteran had scars related to his Leishmaniasis, the examiner did not complete a Scars examination as indicated.  Additionally, the examiner did not address the Veteran's eczema, which the Veteran has alleged is a "byproduct" of his Leishmaniasis.  On remand, the Veteran should be afforded infection disease and skin examinations regarding his claim for Leishmaniasis and residuals thereof.


Atypical chest pain

The Veteran has suffered from atypical chest pain since 1983.  Service treatment records include complaints of chest pain.  A March 1985 electrocardiogram (ECG) was noted to be within normal limits.  An ECG from April 1986 was noted to show no symptoms of ischemia, and he denied wheezing with exercise.  A chest x-ray was read to be within normal limits.  He was noted to have had a normal stress test in November 1991, and he was cleared for demobilization.  His service treatment records also note that he had Scarlett fever as a child.  

The Veteran reports that a chest x-ray he had in Italy in service showed cardiomegali.  He also noted that in 1997 a three dimensional color doc or ECG showed a nominally escalatory finding, but that he had not seen the results of the test.  In January 2013, he testified that although he continues to suffer from weekly chest pain he has never been diagnosed with a disease or disability.  He stated that his last stress test was in 2012.

As noted above, he was afforded a Gulf War examination in April 2012, although a review of the record shows that he did not service in the "Southwest Asia theater of operations" for the purposes of 38 C.F.R. § 3.317(e)(2).  Regardless, the Veteran's records show that his chest pain began 8 years prior to his service in Turkey.  The Gulf War examiner noted the Veteran's last EKG was in October 2007, and that it revealed a normal sinus rhythm, with incomplete right bundle branch block.  The examination did not include a chest x-ray or exercise stress test.  Interview-based METs were noted to be >5-7, however, the examiner noted that the METs level was not due solely to the Veteran's heart condition, but did not estimate the percentage of METs due solely to the heart condition.  The examiner noted that the Veteran's in-service work up for coronary artery disease was negative.  The VA examination does not include a cardiac diagnosis, but also does not indicate whether the Veteran's symptom of ongoing chest pain may be due to another underlying disease or disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim for a disability is not restricted to the specific diagnosis alleged by the claimant, but includes any any disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record).  The stress test performed by the VA in 2012, which is not of record or on Virtual VA, was also not referenced by the Gulf War examiner.  On remand, the Veteran should be afforded another VA examination to attempt to identify the nature and etiology of his atypical chest pain.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to determine if the Veteran currently suffers from active or inactive Leishmaniasis, or any residuals thereof.

The examiner should explain the meaning and significance of a positive skin test for Leishmaniasis means, to include if a positive skin test merely shows past exposure to Leishmaniasis, or shows that an active infection is or was present.  For example, the Board would be interested in knowing if a positive test for Leishmaniasis is more akin to a positive test for hepatitis C, where the virus is present even if the person is asymptomatic; or positive skin test for tuberculosis, which can mean the person is exposed but may have never had an active disease.  Please note that these are merely examples intended to demonstrate the type of information sought by the Board, and are not intended to limit the scope of the discussion to solely a comparison to these two diseases.  In explaining the meaning and significance of a positive skin test for Leishmaniasis, the examiner should ultimately opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran ever had Leishmaniasis as an active disease process, or currently experiences any residuals related thereto.

Additionally, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) the Veteran's eczema is a residual of or due to Leishmaniasis.

The Veteran has indicated he underwent two biopsies on his left forearm after two Montenegro skin tests were positive, and that he has scars as a result.  As to any scar(s) identified, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) the scar(s) is a residual of a biopsy or other testing for Leishmaniasis.

The examiner(s) should provide a full explanation for all opinions expressed.

2.  Obtain, and associate with the claims file or Virtual VA, all ongoing VA treatment records for the Veteran, to include a stress test performed in 2012.

3.  Schedule the Veteran for an appropriate examination to identify the nature and etiology of his atypical chest pain.  Following a review of this REMAND, a review of the Veteran's claims file and Virtual VA, and an examination of the Veteran, the examiner should provide an opinion as to whether the Vetera's chest pain can be attributed to any underlying injury or disease, to include, but not limited to a heart disorder.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified injury or disease began in service.  All indicated tests and studies should be performed.

The examiner should provide a full explanation for all opinions expressed.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


